Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered December 18, 1990, convicting him of sexual abuse in the first degree (7 counts) and sodomy in the third degree (16 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the indictment failed to provide him with fair notice of the charges and that some of the counts were duplicitous are unpreserved for appellate review, as he did not move to dismiss the indictment on those grounds prior to the entry of judgment (see, People v Webb, 177 AD2d 524; People v Barrett, 166 AD2d 657; People v Caban, 129 AD2d 721; CPL 200.30, 210.20, 210.25, 210.45, 255.10, 255.20).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them either to be unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.